Case 1:20-cv-22393-CMA Document 1-5 Entered on FLSD Docket 06/10/2020 Page 1 of 4




                               EXHIBIT E

                               REGISTRATION
Case 1:20-cv-22393-CMA Document 1-5 Entered on FLSD Docket 06/10/2020 Page 2 of 4
                     Registration #:   TX0008801580
                  Service Request #:   1-8253756101




Mail Certificate


Ferraiuoli LLC
Jean Vidal-Font
221 Ponce de Leon Avenue
5th Floor
San Juan, PR 00917




                           Priority:   Special Handling           Application Date:   November 14, 2019


Correspondent



                Organization Name:     Ferraiuoli LLC
                             Name:     Jean Vidal-Font
                             Email:    jvidal@ferraiuoli.com
                        Telephone:     (787)766-7000
                              Fax:     (787)766-7001
                           Address:    221 Ponce de Leon Avenue
                                       5th Floor
                                       San Juan, PR 00917
Case 1:20-cv-22393-CMA Document 1-5 Entered on FLSD Docket 06/10/2020 Page 3 of 4




                                                                                 Registration Number
                                                                                 TX 8-801-580
                                                                                 Effective Date of Registration:
                                                                                 November 14, 2019
                                                                                 Registration Decision Date:
                                                                                 November 15, 2019




    Title
                        Title of Work:    Accessories sell Out Strategy


    Completion/Publication
                 Year of Completion:      2015
              Date of 1st Publication:    January 04, 2016
             Nation of 1st Publication:   United States

    Author

                    •      Author:        Software Brokers of America, Inc.
                    Author Created:       text
                 Work made for hire:      Yes

    Copyright Claimant

                 Copyright Claimant:      Software Brokers of America, Inc.
                                          520 South Dixie Highway, Hallandale, FL, 33009, United States
0


1
     Rights and Permissions

                 Organization Name:       Software Brokers of America, Inc.
                            Address:      520 South Dixie Highway
                                          Hallandale, FL 33009 United States

    Certification

                                Name:     Jean Vidal-Font
                                 Date:    November 14, 2019
                                 Date:    November 14, 2019


                                                                                                            Page 1 of 2
Case 1:20-cv-22393-CMA Document 1-5 Entered on FLSD Docket 06/10/2020 Page 4 of 4



                                Approved
              Correspondence:   Yes




                                                                         Page 2 of 2
